DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one second polyisocyanate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, from which claim 7 depends, does not claim a second polyisocyanate.
Claim 8 recites the limitation "the at least one second polyisocyanate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, from which claim 8 depends, does not claim a second polyisocyanate.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lekovic et al. (US Patent Application No. 2007/0059512) in view of Feng et al. (US Patent Application No. 2014/0121299).
Regarding claim 1, Lekovic et al. teach a polyisocyanate component (page 1, paragraph [0010]) comprising a preformed mixture including an aromatic oxazolidone compound (page 1, paragraphs [0010], [0011], page 2, paragraph [0019]) that is a reaction product of at least one epoxide compound having at least one aromatic group (page 1, paragraph [0014],  page 2, paragraph [0020]) and at least one first polyisocyanate compound having an average isocyanate functionality of at least about 2.0 which reads on Applicant’s claimed range of no more than 2.7 (page 1, paragraph [0012]), in the presence of at least catalyst (page 1, paragraph [0010]), wherein the aromatic oxazolidone compound includes at least one free isocyanate group and at least one aromatic oxazolidone group (page 1, paragraphs [0010], [0014]), wherein the content of the aromatic oxazolidone group in the polyisocyanate component is from 2 weight percent to 10 weight percent based on a total weight of the polyisocyanate component (page 2, paragraphs [0019], [0020]), and wherein the polyisocyanate component has an average functionality of at least about 2.0 which reads on Applicant’s claimed range of from 1.8 to 6 (page 3, paragraph [0033]).
Lekovic et al. fail to teach wherein the polyisocyanate component has a viscosity of no more than 4.0 Pa-s at 25°C.  However, Feng et al. teach a polyisocyanate component having a viscosity of less than about 60 Pa-s at 25°C which reads on Applicant’s claimed range of no more than 4.0 Pa-s at 25°C (Abstract, claim 1.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of Lekovic et al. to that of Feng et al. in order to improve impact resistance while still maintaining the Tg and modulus without a loss (Feng et al., page 1, paragraph [0017]).
Regarding claim 2, Lekovic et al. teach wherein the polyisocyanate component includes a second polyisocyanate compound having an average isocyanate functionality of at least about 2.0 which reads on Applicant’s claimed range of equal to or greater than 2.7 and less than 6.0 (page 1, paragraph [0010], page 3, paragraph [0033], page 4, paragraph [0041]), the second polyisocyanate compound being added to the preformed mixture to form the polyisocyanate component (page 4, paragraph [0041]).
Regarding claim 3, Lekovic et al. teach wherein the polyisocyanate component has an isocyanate equivalent weight of from about 150 which reads on Applicant’s claimed range of from 125 to 400 (page 3, paragraph [0033]).
Regarding claim 4, Lekovic et al. teach wherein the aromatic oxazolidone compound has the following structure (V): 

    PNG
    media_image1.png
    217
    686
    media_image1.png
    Greyscale

Where R6 and R7 are each independently a hydrogen (H), methyl (CH3), or ethylene (C2H5
Regarding claim 5, Lekovic et al teach wherein the aromatic oxazolidone compound is prepared with a reaction mixture having an excess amount of isocyanate groups at a ratio of isocyanate groups to epoxide of from 3:1 to 30:1 on a molar basis (page 2, paragraph [0019]).
Regarding claim 6, Lekovic et al. teach wherein the at least one catalyst is quaternary ammonium (page 3, paragraph [0029]).
Regarding claim 7, Lekovic et al. teach a polyisocyanate component (page 1, paragraph [0010]) comprising a preformed mixture including an aromatic oxazolidone compound (page 1, paragraphs [0010], [0011], page 2, paragraph [0019]) that is a reaction product of at least one epoxide compound having at least one aromatic group (page 1, paragraph [0014],  page 2, paragraph [0020]) and at least one first polyisocyanate compound having an average isocyanate functionality of at least about 2.0 which reads on Applicant’s claimed range of no more than 2.7 (page 1, paragraph [0012]), in the presence of at least catalyst (page 1, paragraph [0010]), wherein the aromatic oxazolidone compound includes at least one free isocyanate group and at least one aromatic oxazolidone group (page 1, paragraphs [0010], [0014]), wherein the content of the aromatic oxazolidone group in the polyisocyanate component is from 2 weight percent to 10 weight percent based on a total weight of the polyisocyanate component (page 2, paragraphs [0019], [0020]), and wherein the polyisocyanate component has an average functionality of at least about 2.0 which reads on Applicant’s claimed range of from 1.8 to 6 (page 3, paragraph [0033]).
Lekovic et al. fail to teach wherein the polyisocyanate component has a viscosity of no more than 4.0 Pa-s at 25°C.  However, Feng et al. teach a polyisocyanate 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of Lekovic et al. to that of Feng et al. in order to improve impact resistance while still maintaining the Tg and modulus without a loss (Feng et al., page 1, paragraph [0017]).
The product-by-process limitation “the preformed mixture is cooled down to 80 C or less before being mixed with the at least one second polyisocyanate” would not be expected to impart distinctive structural characteristics to the polyisocyanate component.  The product itself does not depend on the process of making it.  MPEP 2113.  It can therefore be ascertained that the polyisocyanate component of Lekovic et al., as modified by Feng et al., possesses the same characteristics as the Applicant’s claimed polyisocyanate component.
Regarding claim 8, Lekovic et al. teach wherein the preformed mixture and the at least one second polyisocyanate are mixed at a weight ratio from 5:1 to 1:5 (page 2, paragraphs [0019], [0020]).
Regarding claim 9, Lekovic et al. teach wherein the average isocyanate functionality is at least about 2.0 which reads on Applicant’s claimed range of from 2.3 to 3.0 (page 3, paragraph [0033]).
Regarding claims 10-12, Lekovic et al. teach a polyurethane foaming system (page 1, paragraph [0010]) comprising a polyisocyanate component comprising a preformed mixture including an aromatic oxazolidone compound (page 1, paragraphs [0010], [0011], page 2, paragraph [0019]) that is a reaction product of at least one 
Lekovic et al. fail to teach wherein the polyisocyanate component has a viscosity of no more than 4.0 Pa-s at 25°C.  However, Feng et al. teach a polyisocyanate component having a viscosity of less than about 60 Pa-s at 25°C which reads on Applicant’s claimed range of no more than 4.0 Pa-s at 25°C (Abstract, claim 1.
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the viscosity of Lekovic et al. to that of Feng et al. in order to improve impact resistance while still maintaining the Tg and modulus without a loss (Feng et al., page 1, paragraph [0017]).
Regarding claim 13, Lekovic et al. teach a process of using a polyisocyanate component comprising a preformed mixture including an aromatic oxazolidone .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lekovic et al. (US Patent Application No. 2007/0059512) in view of Feng et al. (US Patent Application No. 2014/0121299), in further view of Blount (US Patent No. 4,377,646).
Regarding claims 14 and 15, Lekovic et al. a process of using the polyisocyanate component comprises forming a rigid polyurethane foam being the reaction product of a mixture of polyisocyanate component (page 1, paragraphs [0010], [0014]) and a polyol component that includes at least one polyol with an average hydroxyl functional of at least 2.0 (page 1, paragraph [0015], page 3, paragraph [0036]), wherein a ratio of isocyanate groups to isocyanate reactive groups in the mixture is at least 1.6 (page 1, paragraph [0014]).
Lekovic et al. fail to teach a first metal facer.  However, Blount teaches a process of using a polyisocyanate component (col. 1, lines 60-68) comprising a first metal facer (col. 14, lines 40-50) and providing a second metal facer to form an insulated metal panel (col. 2, lines 5-15, col. 14, lines 40-50).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the metal facers of Blount on the polyurethane foam in order to provide thermal or sound insulation (Blount, col. 2, lines 30-35).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        2/23/2022